Citation Nr: 1026260	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  08-12 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a disability claimed as 
bilateral ankle pain, to include as an undiagnosed illness.

2.  Entitlement to service connection for a disability claimed as 
a left wrist condition with numbness into the left hand, to 
include as an undiagnosed illness.

3.  Entitlement to service connection for bilateral shin splints.

4.  Entitlement to service connection for a disability claimed as 
low back pain, to include as an undiagnosed illness.

5.  Entitlement to service connection for a disability claimed as 
neck pain, to include as an undiagnosed illness.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for gastroesophageal reflux 
disease (GERD).

8.  Entitlement to service connection for chronic headaches, to 
include as secondary to his service-connected impulse control 
disorder.

(The issue of entitlement to an apportionment of the Veteran's VA 
compensation benefits during the period of his incarceration is 
the subject of a separate decision.)


REPRESENTATION

Veteran represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran had honorable active duty service from October 1991 
to May 2003, serving in Somalia in support of Operations Restore 
Hope and Continue Hope, in Saudi Arabia in support of Operation 
Southern Watch, and in Oman in support of Operations Enduring 
Freedom and Iraqi Freedom.  He also had an additional period of 
dishonorable service from May 2003 to June 2005, serving in the 
United Arab Emirates in support of Operations Enduring Freedom 
and Iraqi Freedom.

These matters come to the Board of Veterans' Appeals (Board) on 
appeal from an August 2007 rating decision in which the RO, in 
pertinent part, denied the Veteran's claims for the above listed 
disabilities.  He perfected an appeal to the RO's denial in April 
2008.

In an October 2008 statement, the Veteran appears to be 
requesting Chapter 30 educational assistance benefits under the 
Montgomery GI Bill (MGIB) for the future and disagreeing with 
payments received for educational assistance benefits under the 
MGIB.  The issue of entitlement to Chapter 30 educational 
assistance benefits has been raised by the record, but has 
not been adjudicated by the Buffalo, New York Regional 
Office (Buffalo RO).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the Buffalo RO 
for appropriate action.  

The appeal is REMANDED to the Detroit RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
Veteran if further action, on his part, is required.


REMAND

Here, the Veteran claims that he has multiple disabilities that 
had their onset in service or, in the case of headaches, may be 
secondary to his service-connected impulse control disorder or to 
his claimed cervical spine disability.  Service treatment records 
reflect complaints of, or treatment for-a left ankle pain/sprain 
in November 1991; for left hand tingling in August 1993; for 
trauma to his left ring finger in February 1995 with x-ray 
evidence of an old fracture of the metacarpal neck in March 1995; 
for bilateral arm and leg numbness in March 1994; for myalgia and 
arthralgia in October 1998; for low back pain in June 2003; for 
neck pain/strain/numbness in December 1997, December 1999, April 
2000 and September 2004 and for degenerative disc disease (DDD) 
of the cervical spine in August and September of 2002; for 
occupational (firefighting) tinnitus noted in August 1993; for 
gastroenteritis in November 1992, for possible gastritis related 
to gastric ulcer problems in January 2000, for suspected ileus or 
bowel obstruction in April 2001, and for GERD in May 2005; and 
for headaches/migraines on multiple occasions related to upper 
respiratory infections, virus/flu, mental disorder, or 
cervicalgia.  

With regard to the Veteran's service-connection claim for 
tinnitus, in Charles v. Principi, 16 Vet. App. 370 (2002), the 
United States Court of Appeals for Veterans Claims (Court) 
determined that tinnitus is the type of disorder associated with 
symptoms capable of lay observation.  Partially in response to 
the Court's holding in Martinak v. Nicholson, 21 Vet. App. 447, 
454-55 (2007), VA issued Training Letter No. 09-05 (Aug. 5, 2009) 
recently superseded by Training Letter 10-02, which discusses how 
to request medical opinions for claimed tinnitus, as well as the 
need to ensure the accuracy of any completed VA examination 
reports and medical opinions.

The Board also points out that, as a Persian Gulf War veteran, 
compensation may also be established for objective indications of 
a "qualifying chronic disability" that became manifest during 
service on active duty in the Armed Forces in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a degree 
of 10 percent prior to December 31, 2011.  38 U.S.C.A. § 1117 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.317 (2009).  A general 
medical examination to determine the existence, and etiology, of 
the claimed disabilities was scheduled at the Detroit VA Medical 
Center (VAMC) in October 2005; however, as the Veteran has been 
incarcerated by the Federal Bureau of Prisons (BOP) since August 
15, 2005, he did not report for examination.  

Thus, an examination is warranted to identify any chronic 
disabilities manifested by the claimed symptomatology and to 
address whether such symptomatology is a separate and distinct 
diagnosed disability related to his period of honorable service 
(for example, tinnitus or DDD of the cervical spine), qualifies 
as an undiagnosed illness (for example, headaches), or such 
symptomatology is a manifestation of a disability that is already 
service connected (impulse control disorder) or may be determined 
to warrant service connection (for example, headaches secondary 
to DDD of the cervical spine).  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d) (2009).

The Board is cognizant that, at last report, the Veteran was 
incarcerated and is expected to remain so for at least another 
year.  In this regard, the Board notes that the Court has long 
held that incarcerated veterans are entitled to the same care and 
consideration given to their fellow veterans.  See Bolton v. 
Brown, 8 Vet. App. 185, 191 (quoting Wood v. Derwinski, 1 Vet. 
App. 190 (1991)).  Moreover, the Court has cautioned "those who 
adjudicate claims of incarcerated veterans to be certain that 
they tailor their assistance to the peculiar circumstances of 
confinement."  Id.  The Bolton Court indicated that alternative 
means to obtain examination of an incarcerated veteran include: 
(1) attempting to arrange transportation of the Veteran to a VA 
facility for examination; (2) contacting the correctional 
facility and having their personnel conduct an examination 
according to VA examination worksheets or (3) sending a VA 
examiner to the correctional facility to conduct the examination. 
On remand, VA should coordinate efforts with the correctional 
facility to accommodate the Veteran by arranging for an 
examination to be conducted at the correctional facility at which 
he is incarcerated to determine the presence of any of the 
claimed disabilities and/or chronic symptomatology and the 
etiology of such disorders.

Further, to ensure that all due process requirements are met, the 
VA should give the Veteran another opportunity to present 
information and/or evidence pertinent to the claims on appeal.  
In light of the grant of service connection for impulse control 
disorder, the letter to the Veteran should explain what is needed 
to substantiate a claim based on secondary service connection.  
In addition, the Board notes that the RO failed to inform the 
Veteran of how disability ratings and effective dates are 
assigned, should service connection be granted on appeal.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  This should be 
rectified on remand.

Moreover, as noted above the Veteran has been incarcerated at 
Federal Correctional Institutions (FCIs) in North Carolina, 
Virginia, and Michigan, since August 15, 2005.  When VA is put on 
notice of the existence of federal records, as here, it must seek 
to obtain those records before proceeding with the appeal.  Thus, 
the Board finds that VA should also ask the Veteran to identify 
the various FCIs where he has been incarcerated since August 2005 
and, following his response, and should obtain and associate with 
the claims file copies of any BOP medical records, following the 
current procedures prescribed in 38 C.F.R. § 3.159(c) (2009) with 
respect to requesting records from Federal facilities, in 
particular from the Milan, Michigan FCI where he is currently 
located.

Accordingly, the case is REMANDED for the following action:

1.  Send to the Veteran and his 
representative a VCAA-compliant notice 
letter explaining the type of evidence that 
is his ultimate responsibility to submit, 
particularly with regard to establishing 
service connection for a disability on a 
secondary basis.  Request that the Veteran 
provide sufficient information and, if 
necessary, authorization, to enable VA to 
obtain any additional medical records 
pertaining to his claims that are not 
currently of record.  In particular, 
specifically request that the Veteran 
identify and provide current authorization 
to enable VA to obtain his medical records 
from any FCI, where he has been 
incarcerated since his discharge from 
service in June 2005.  

This letter should comply with the notice 
requirements of Dingess, cited to above, 
with regard to how disability ratings and 
effective dates are established and should 
also clearly explain to the Veteran that he 
has a full one-year period to respond 
(although VA may decide the claims within 
the one-year period).  

2.  Assist the Veteran in obtaining any 
additional evidence identified, 
particularly from the Milan, Michigan FCI, 
following the current procedures set forth 
in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, notify the 
Veteran and his representative of the 
records that were not obtained, explain the 
efforts taken to obtain them, and describe 
further action to be taken.

3.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, or 
the time period for the Veteran's response 
has expired, arrange for the Veteran to 
undergo VA examination, by an appropriate 
physician(s), at a VA medical facility.  

If such examination(s) is not practically 
possible because of the Veteran's 
incarceration, given the logistics of 
coordination with the FCI, he should be 
afforded an examination at such 
correctional facility.  If the correctional 
facility is unwilling to have one of their 
physicians or a VA fee-basis or VA examiner 
perform the requested examination(s) at the 
correctional facility, then alternatively 
furnish the claims file to an appropriate 
examiner(s) for a review of the complete 
file and render the medical opinion(s) 
described in instruction paragraph below.

The entire claims file, to include a 
complete copy of the REMAND, must be 
made available to each examiner 
designated to examine the Veteran, and 
each examination report should include 
discussion of the Veteran's documented 
medical history and assertions. All 
appropriate tests (to include x-rays, as 
necessary) and studies and/or 
consultation(s) should be accomplished 
(with all findings made available to the 
requesting examiner prior to the completion 
of his or her report), and all clinical 
findings should be reported in detail.

The appropriate examiner(s) should note and 
detail all reported symptoms of headaches, 
shin splints, and joint pains or any 
dysfunction and/or disability of the 
ankles, the left wrist and hand, the 
cervical and thoracolumbar spine, and the 
gastrointestinal (GI) system.  The 
appropriate examiner should provide details 
about the onset, frequency, duration, and 
severity of such symptoms and state what 
precipitates and what relieves them.  The 
appropriate examiner should clearly 
indicate whether the Veteran has shin 
splints, a current headache disability 
and/or a disability of either or both 
ankles, the left wrist or hand, the 
cervical or thoracolumbar spine, or the GI 
system or has had one since his last period 
of honorable service ending on May 6, 2003.  
With respect to such diagnosed disability, 
the appropriate examiner should provide an 
opinion as whether it is at least as 
likely as not (50 percent or greater 
probability) that the diagnosed disability 
(1) was incurred in, or aggravated by, 
active duty from October 4, 1991 to May 6, 
2003, (2) had its onset within one year 
after May 6, 2003, if arthritis, is found; 
and/or (3) is approximately due to or is 
aggravated by any already service-connected 
disability or any disability likely to be 
service connected.  Currently, the Veteran 
is service connected for impulse control 
disorder.

In accord with Training Letter No. 10-02, 
the appropriate examiner should 
specifically indicate, with respect to each 
ear, whether the Veteran currently has 
tinnitus.  If tinnitus is diagnosed, also 
with respect to each ear, the examiner 
should offer an opinion, consistent with 
sound medical principles, as whether it is 
at least as likely as not (50 percent or 
greater probability) that the Veteran's 
tinnitus is the result of injury or disease 
(to particularly include alleged in-service 
noise exposure) incurred or aggravated by 
disease or injury during the Veteran's 
period of active duty from October 4, 1991 
to May 6, 2003.  If tinnitus is associated 
with conditions other than hearing loss, 
the examiner must indicate that the 
complaint of tinnitus requires referral to 
another provider (appropriate provider to 
be determined by the VAMC, Compensation & 
Pension (C&P) Director or other responsible 
person as with contractors) for 
determination of etiology.  The examiner 
should set forth all examination findings 
and conclusions reached meeting the 
provisions of Training Letter No. 10-02.

For any signs and symptoms of headaches, 
shin splints, muscle pain, joint pain, 
neurological signs or symptoms, GI signs or 
symptoms, which are not attributable to a 
known diagnosis, the findings should 
reflect all objective indications of 
chronic disability to include either 
objective medical evidence perceptible to a 
physician or other, non-medical indicators 
that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(2) 
(2009).  Finally, the appropriate examiner 
should express his or her opinion as to 
whether any disability manifested by 
headaches, shin splints, muscle pain, joint 
pain, neurological signs or symptoms, GI 
signs or symptoms is "chronic" (as having 
existed for 6 months or more or as having 
resulted in intermittent episodes of 
improvement and worsening over a 6-month 
period).

The examiner(s) should clearly outline the 
rationale for any opinion or conclusion 
expressed and all clinical findings should 
be reported in detail.  If any requested 
medical opinion cannot be given, the 
examiner(s) should state the reason(s) why.

4.  After completing the requested actions, 
and any additional notification and 
development deemed warranted, readjudicate 
the Veteran's claims for service 
connection, in light of all pertinent 
evidence and legal authority.  In 
adjudicating each claim for service 
connection, all applicable theories of 
entitlement to service connection should be 
considered, to include direct and secondary 
service connection, or as due to 
undiagnosed illness, as appropriate.  If 
any benefit sought on appeal remains 
denied, furnish to the Veteran and his 
representative an appropriate supplemental 
statement of the case that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time period 
for response before the claims file is 
returned to the Board for further appellate 
consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

